Electronically Filed
                                                        Supreme Court
                                                        SCPW-10-0000207
                                                        22-DEC-2010
                                                        01:17 PM



                          NO. SCPW-10-0000207

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   MICHAEL C. TIERNEY, Petitioner,

                                  vs.

      THE HONORABLE DERRICK H.M. CHAN, JUDGE OF THE CIRCUIT
    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING
                   (CR. NOS. 88-2209 and 89-0024)

                              ORDER
     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.
    and Circuit Judge Trader, assigned by reason of vacancy)

          Upon consideration of petitioner Michael C. Tierney's

petition for a writ of mandamus, it appears that forfeiture of

bail is not a proceeding for which petitioner is entitled to

appointment of counsel.    Therefore, petitioner is not entitled to

mandamus relief.   See HRS § 802-1 (1993); State v. Camara, 81

Hawai#i 324, 329 n.7, 916 P.2d 1225, 1330 n.7 (1996);     Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (A writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action.).      Accordingly,
          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

          IT IS FURTHER ORDERED that the petition for a writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, December 22, 2010.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Rom A. Trader




                                 2